Opinion by
Judge Peters:
It has been repeatedly decided by this court that if a patent appear perfect on its face, it cannot be vitiated or annulled by matters dehors the record, except by scire facias, or some other regular mode of proceeding instituted for the purpose of vitiating it.
And even fraud, which vitiates the most solemn proceedings, such as judgments or patents, cannot be relied upon or proved to impeach either collaterally, but the same can only be vitiated or annulled by a direct proceeding affording as high a grade of evidence as that of their creation.
The judgment must therefore be affirmed.